TO obtain an order for a partition of real estate when the defendants make default, the applicant must show his title to the Court, and prove that the defendants are owners in common with him of the premises. Lease et al. v. Carr, 5 Blackf., 353.
The order for a partition in such case should ascertain and declare the respective proportions of the common owners of the premises, and direct the commissioners to make partition accordingly, and to assign and deliver to each his share. Ibid. (17 Ind., 367.)